Exhibit 10.4

GUARANTY

(Draper Peaks Shopping Center)







THIS GUARANTY (the “Guaranty”) is executed as of the 17th day of June, 2011, by
and among DRAPER PEAKS, L.L.C., a Utah limited liability company (“Guarantor”),
and INLAND DIVERSIFIED DRAPER PEAKS, L.L.C., a Delaware limited liability
company (“Purchaser”).




RECITALS




A.

Guarantor, as Seller, and Inland Real Estate Acquisitions, Inc. (“IREA”)
(predecessor in interest to Purchaser) executed and delivered a certain letter
agreement dated April 27, 2010 and executed the following amendments thereto:
 June 14, 2010, an Amendment to Agreement; July 29, 2010, a Second Amendment to
Agreement; August 18, 2010, a Third Amendment to Agreement; August 30, 2010, a
Fourth Amendment to Agreement; September 21, 2010, a Fifth Amendment to
Agreement; September 29, 2010, a Sixth Amendment to Agreement; October 12, 2010,
a Seventh Amendment to Agreement; October 26, 2010, an Eighth Amendment to
Agreement; November 2, 2010, a Ninth Amendment to Agreement; November 11, 2010,
a Tenth Amendment to Agreement; December 3, 2010, an Eleventh Amendment to
Agreement; January 10, 2011, a Twelfth Amendment to Agreement; February 17,
2011, a Thirteenth Amendment to Agreement; February 23, 2011, a Fourteenth
Amendment to Agreement; March 3, 2011, a Fifteenth Amendment to Agreement; March
9, 2011, a Sixteenth Amendment to Agreement (the “Sixteenth Amendment”); May 31,
2011, a Seventeenth Amendment to Agreement; June 1, 2011, an Eighteenth
Amendment to Agreement; June 2, 2011, a Nineteenth Amendment to Agreement; June
8, 2011, a Twentieth Amendment to Agreement; June 15, 2011, a Twenty-First
Amendment to Agreement; and June 17, 2011, a Twenty-Second Amendment to
Agreement (such agreements and amendments being referred to in this Amendment,
collectively, as the “Agreement”) pertaining to the sale and purchase of certain
real property consisting of a retail shopping center located in Draper, Salt
Lake County, Utah, as more fully described in the Agreement (the “Property”).  




B.

By Assignment of Contract, dated as of the date hereof, IREA assigned all of its
right, title and interest in and to the Agreement to Purchaser.




C.

Guarantor and Purchaser are closing upon the sale and purchase of the Property
as of the date hereof (the “Initial Closing”) and have agreed as a condition to
closing to enter into this Guaranty in consideration of the terms of the
Agreement.  




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Guarantor and Purchaser hereby agree as
follows:




1.

Defined Terms.  Unless otherwise stated, defined terms utilized in this Guaranty
are expressly set forth herein (including Exhibit “A,” attached), or in the
Agreement.








1

369072-7




2.

Consideration.  Through the due diligence investigations of Purchaser prior to
the expiration of the Agreement contingency period, Purchaser identified the
Guaranteed Leases (as defined below) as credit and valuation risks; and if not
for the agreement of Guarantor to provide this Guaranty, Purchaser would not
have accepted the condition of the Property and closed upon the acquisition
thereof.




3.

Guaranteed Leases and Tenants.  Collectively, the “Guaranteed Leases,” and
respectively, a “Guaranteed Lease,” are more particularly described upon Exhibit
“A,” attached hereto, and are otherwise identified as leases applicable to: (i)
“Village Quilt Shop” (4,223 square feet of demised premises); (ii) “Theatre
Extreme” (4,194 square feet of demised premises); and (iii) “Thistles” (1,396
square feet of demised premises).  Each of the tenants under the Guaranteed
Leases are, respectively, the “Guaranteed Tenants.”




4.

Pylon Sign and Vanilla Box Obligations.  The Agreement describes the Vanilla Box
Obligation and the Pylon Sign Obligation of Guarantor (Seller thereunder).  The
Vanilla Box Obligation and the Pylon Sign Obligation are hereby made subject to
the undertakings of Guarantor in favor of Purchaser hereunder.




5.

Guaranteed Leases.  




(a)

On the terms herein described, and subject to the Term applicable to each of the
Guaranteed Tenants, Guarantor hereby irrevocably and unconditionally guarantees
as to each Guaranteed Lease for the Term (as applicable to that Guaranteed
Lease), the payment of all Rent (as defined below) under the Guaranteed Lease
and the payment of all Default Charges and Costs (as defined below) under the
Guaranteed Lease to the extent described in subparagraph (c) below.  For
purposes of this Guaranty:




(i)

“Default Charges and Costs” means all additional late fees, default interest and
similar additional charges and costs incurred or imposed upon the Guaranteed
Tenant pursuant to a Guaranteed Lease in addition to Rent.




(ii)

“Rent” means all base rent, reimbursable expenses and other charges due and
owing under the terms of a Guaranteed Lease.  




(b)

If a  Guaranteed Tenant is in default of its obligation to pay Rent beyond any
applicable cure period pursuant to its Guaranteed Lease (“Default”), then upon
written notice delivered in accordance with the terms of Paragraph 8 hereof (the
“Notice”) from Purchaser to Guarantor stating: (i) that the Guaranteed Tenant is
in Default; (ii) the amount of Rent then due and owing by the Guaranteed Tenant
to Purchaser, Guarantor shall remit such payment to Purchaser via wire transfer
of immediately available United States funds, as directed by Purchaser from time
to time, within 3-business days of the date of receipt of such Notice.




(c)

If Guarantor does not timely pay Rent within 3-business days of the date of
receipt of such Notice, Guarantor shall also pay all Default Charges and Costs
that





2

369072-7




have accrued under the Guaranteed Lease through the date of payment by
Guarantor.




(d)

Purchaser shall use commercially reasonable efforts to collect all Rent and
Default Charges and Costs payable to Purchaser from the tenant or any guarantor
(other than Guarantor) under the Guaranteed Leases.  If Purchaser subsequently
collects any Rent with respect to a Guaranteed Lease which is applicable to the
periods for which Guarantor has paid any amounts under subparagraph (b) above,
or any Default Charges and Costs which Guarantor has paid under subparagraph (c)
above, Purchaser shall promptly remit the same to Guarantor.




(e)

Guarantor shall be entitled to an accounting with respect to each Guaranteed
Lease, and shall be entitled to access to and copies of the accountings of
Purchaser with respect to each of the Guaranteed Leases.




6.

UDOT Taking.




(a)

On the terms herein described, and subject to the Term and the limitations
described in subsection 6(b), Guarantor hereby agrees to pay to Purchaser (i)
the aggregate amount of the Goodwood Rent which Goodwood fails to pay Purchaser
based on a claim by Goodwood that the amount of the Goodwood Rent which Goodwood
is obligated to pay pursuant to Goodwood’s lease for space at the Property (the
“Goodwood Lease”) is reduced pursuant to Section 24.1 of the Goodwood Lease as a
result of the taking described in the UDOT Settlement Documents (the “Goodwood
Rent Reduction Obligation”), and (ii) the amount of temporary taking proceeds
which Goodwood is entitled to receive, if any, under Section 24.2 of the
Goodwood Lease as a result of the taking described in the UDOT Settlement
Documents (the “Goodwood Proceeds Obligations”, and together with the Goodwood
Rent Reduction Obligation, the “Goodwood Obligation”).  In addition, Seller
agrees to perform its obligations under Section 4 of the Sixteenth Amendment
(the “Restriping Obligations” and together with the Goodwood Obligation, the
“UDOT Obligations”) For purposes hereof, the term “Goodwood Rent” means the
aggregate amount of base rent payable by Goodwood under the Goodwood Lease.  




(b)

The maximum amount which Guarantor is required to pay to Purchaser for the
Goodwood Proceeds Obligation shall not exceed $14,000 (the “Maximum Goodwood
Proceeds Obligation”). The maximum amount which Guarantor is required to (i) pay
to Purchaser for the entire Goodwood Obligation (including the Goodwood Proceeds
Obligation and Goodwood Rent Reduction Obligation), and (ii) to perform the
Restriping Obligations, shall not exceed, in the aggregate, $166,000 (the
“Maximum UDOT Obligation”).  




(c)

In the event Goodwood claims that (i) Goodwood is entitled to reduce the
Goodwood Rent pursuant to Section 24.1 of the Lease and/or (ii) Goodwood is
entitled to received the temporary taking proceeds for the UDOT Settlement





3

369072-7




Documents, Purchaser shall send written notice of such claim, together with a
copy of any written correspondence from Goodwood relating to such claim, to
Guarantor (the “Goodwood Claim Notice”).  Guarantor shall have a period of sixty
(60) days after Guarantor’s receipt of the Goodwood Claim Notice in which to
negotiate a settlement with Goodwood, which settlement shall be subject to
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, if the settlement with
Goodwood results in a payment to Goodwood and/or a reduction in the Goodwood
Rent in an amount which is less than the Maximum Goodwood Proceeds Obligation or
the Maximum UDOT Obligation, as applicable, and such settlement does not include
other changes to the obligations of Purchaser or Goodwood under the Goodwood
Lease, Guarantor shall not be required to obtain Purchaser’s Consent.  In the
event Guarantor is unable to reach a settlement with Goodwood within such sixty
(60) day period, Purchaser shall thereafter attempt to reach a settlement with
Goodwood.  Upon completion of the settlement with Goodwood, Purchaser, Goodwood,
and if required, Guarantor, shall execute such documents as may be required to
evidence the terms of such settlement and upon the execution by all parties of
such documents, Guarantor shall pay such amounts as are required to satisfy the
Goodwood Obligation and/or Goodwood Proceeds Obligation, as applicable, not to
exceeds the Maximum UDOT Obligation and/or Maximum Goodwood Proceeds Obligation,
as applicable.  In the event neither Guarantor or Purchaser are able to reach a
settlement with Goodwood on or before the date which is one hundred twenty (120)
days after Purchaser’s receipt of the Goodwood Claim Notice, Guarantor shall pay
such amounts as are claimed by Goodwood to be owing under the Goodwood
Obligation and/or Goodwood Proceeds Obligation, as applicable, not to exceed the
Maximum UDOT Obligation and/or Maximum Goodwood Proceeds Obligation, as
applicable.




(d)

Nothing set forth in this Guaranty is an admission by Purchaser or Guarantor
that Goodwood is entitled to any rent reduction or receipt of temporary taking
proceeds.  The purpose of this Section 6 is to adjust certain risks between the
Guarantor and Purchaser in the event an ambiguous provision in the Goodwood
Lease is resolved in favor of Goodwood.




7.

Office Depot Liquidated Damages.   On the terms herein described, and subject to
the Term, Guarantor hereby irrevocably and unconditionally guarantees the
payment of the $500 per day penalty that Office Depot is entitled to deduct from
its payment of base rent (the “Office Depot Rental Reduction”) pursuant to
Section 3 of that certain First Amendment to Lease, dated May 16, 2011, between
Guarantor, as landlord, and Office Depot, as tenant (the “Office Depot
Obligation”).  In the event Office Depot is entitled to take the Office Depot
Rental Reduction, Guarantor shall, within five (5) business days of its receipt
of a written request from Purchaser, which written request shall include any
written correspondence from Office Depot asserting its right to the Office Depot
Rental Reduction, pay to Purchaser the full amount of the Office Depot Rental
Reduction which Office Depot is entitled to take pursuant to its lease.








4

369072-7




8.

Security for the Guaranty.  The Agreement provides that commencing on the date
of the Initial Closing and continuing through the expiration of the Earnout
Period, Guarantor is entitled to earn the payment of all or a part of the
Earnout Purchase Price (as defined by the Agreement).  Guarantor hereby
collaterally assigns its right to receive all or any portion of the Earnout
Purchase Price and its right to receive rental and other payments under a Vacant
Space Lease (as defined by the Agreement) to Purchaser as security for this
Guaranty.  If Guarantor is at any time in default of its obligations under this
Guaranty, and Guarantor otherwise would qualify for an Earnout Purchase Price
Closing (as defined by the Agreement), Purchaser shall have the right to close
the Earnout Purchase Price Closing and offset the proceeds against the sums due
and owing to Purchaser in an amount sufficient to satisfy the default of
Guarantor together with an amount sufficient to provide adequate security for
the continuing obligations of Guarantor under this Guaranty.




9.

Term.  The term of the Guaranty (the “Term”) shall be: (a) through October 31,
2011 in regard to the Village Quilt Shop; (b) for a period of 3-years from the
date of Initial Closing for Theatre Extreme; (c) through July 31, 2013 in regard
to Thistles; (d) for a period of 48-months in regard to the Vanilla Box
Obligation; (e) for a period of twelve (12) months with respect to the Pylon
Sign Obligations and Office Depot Obligation; and (f) for a period of six (6)
months after UDOT completes the project construction on the Property with
respect to the Goodwood Obligation.




10.

Notices.  All notices, requests, demands, tenders, and other communications
under this Agreement shall be in writing (“Notice”) and shall be emailed and
also sent for priority overnight delivery via a nationally recognized commercial
courier such as, but not limited to, Federal Express.  Any Notice shall be
deemed to have been duly given one (1) business day after being delivered to a
nationally recognized commercial courier for next day delivery, to the address
for each party set forth below its execution of this Agreement, or when
transmitted by facsimile to the telecopy number for each party set forth below
its execution of this Agreement.  Rejection or other refusal to accept, or
inability to deliver a Notice because of changed address of which no Notice was
given, shall be deemed to be receipt of such Notice.  Any party, by Notice to
the others in the manner herein provided, may designate an address different
from that stated above.




11.

General Conditions.




(a)

The obligations of Guarantor under this Guaranty shall not be released or
limited in any manner by reason of the failure of Purchaser to exercise or delay
in the exercise of any right granted hereunder or under the Guaranteed Leases.




(b)

This Guaranty shall remain in full force and effect until such time as the
financial obligations of the Guaranteed Tenants have been fully satisfied.




(c)

Purchaser may assign this Guaranty, in whole or in part, to any lender and also
to any purchaser or assignee of the interest of Purchaser in and to the
Property.








5

369072-7




(d)

Guarantor is a limited liability company duly organized, registered, in good
standing, and validly existing under the laws of the State of Utah and has the
full power, authority and legal right to execute, deliver and perform this
Guaranty; and the Guaranty has been duly authorized, executed and delivered by
the Guarantor and constitutes a legal, valid and binding obligation of Guarantor
enforceable in accordance with its terms.




(e)

Purchaser shall have the right to elect to (i) proceed against Guarantor to
enforce the provisions of the Guaranty without first proceeding against the
Guaranteed Tenant, or (ii) to join the Guarantor in any action or proceeding
commenced by Purchaser against a Guaranteed Tenant.




(f)

Guarantor (i) agrees to indemnify, defend and save Purchaser harmless of from
and against any and all loss, cost, liability, damage and expense (including
reasonable counsel fees), which may arise by reason of a Default, or the
insolvency of a Guaranteed Tenant, or the default by Guarantor hereunder; and
(ii) acknowledges that this Guaranty is a guarantee of payment and not of
collection in respect to any obligations which may accrue to Purchaser from a
Guaranteed Tenant under a Guaranteed Lease; and (iii) covenants and agrees with
Purchaser that the validity of this Guaranty shall in no way be terminated,
affected or otherwise impaired by reason of any assignment or transfer of the
interest of a Guaranteed Tenant under a Guaranteed Lease.




(g)

This Guaranty shall be construed and enforced in accordance with the laws of the
State of Utah.







[Signatures begin on following page]





6

369072-7







IN WITNESS WHEREOF, this Guaranty was executed as of the date first set forth
above.   







“Guarantor”




DRAPER PEAKS, L.L.C., a Utah limited liability company, by its Managers:




THE BOYER COMPANY, L.C., a Utah limited liability company




By: /s/ Devon Glenn

Name:  Devon Glenn

Its: Manager







ARBOR COMMERCIAL REAL ESTATE, L.L.C., a Utah limited liability company




By: /s/ John Gust

Name:  John Gust

Its: Manager







Address:

Draper Peaks, L.L.C.

c/o The Boyer Company, L.C.

90 South 400 West, Suite 200

Salt Lake City, Utah 84101







With a copy to:

David E. Gee, Esq.

Parr Brown Gee & Loveless

185 South State Street, Suite 800

Salt Lake City, Utah 84111











7










“Purchaser”




INLAND DIVERSIFIED DRAPER PEAKS, L.L.C.,

a Delaware limited liability company, by its sole member




Inland Diversified Real Estate Trust, Inc., a Maryland corporation







By: /s/ Mary J. Pechous

Name: Mary J. Pechous

Its: Assistant Secretary







Address:

c/o Inland Diversified Real Estate Trust, Inc.

Attention: President

2901 Butterfield Road

Oak Brook, Illinois 60523







With a copy to:

The Inland Real Estate Group, Inc.

Attention: General Counsel

2901 Butterfield Road

Oak Brook, Illinois 60523





8










EXHIBIT “A”

To

GUARANTY




[exhibit104002.gif] [exhibit104002.gif]




Guaranteed Leases







1.

Lease Agreement, dated June 1, 2005, by and between Draper Peaks, L.L.C., as
landlord, and Gardner Mill Company, a Utah corporation d/b/a Village Quilt Shop,
as tenant, which provides for a monthly base rent in the amount of $6,686 per
month and expires on October 31, 2011.




2.

Lease Agreement, dated April 17, 2007, by and between Draper Peaks, L.L.C., as
landlord, and Draper Theater Xtreme, L.L.C., as tenant, which provides for a
monthly base rent in the amount of $8,388 per month and expires on March 31,
2018.




3.

Lease Agreement, dated June 14, 2008, by and between Draper Peaks, L.L.C., as
landlord, and Thistles Inc., as tenant, which provides for a monthly base rent
in the amount of $3,025 per month and expires on July 31, 2013.

 





9

369072-3


